
	

113 HR 101 IH: Home Foreclosure Reduction Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Conyers (for
			 himself, Mr. Cohen,
			 Mr. Nadler,
			 Mr. McDermott,
			 Mr. Scott of Virginia,
			 Mr. Johnson of Georgia, and
			 Ms. Jackson Lee) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code with respect
		  to modification of certain mortgages on principal residences, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Foreclosure Reduction Act of
			 2013.
		2.DefinitionSection 101 of title 11, United States Code,
			 is amended by inserting after paragraph (43) the following (and make such
			 technical and conforming changes as may be appropriate):
			
				(43A)The term qualified loan
				modification means a loan modification agreement made in accordance
				with the guidelines of the Obama Administration’s Homeowner Affordability and
				Stability Plan as implemented March 4, 2009, that—
					(A)reduces the
				debtor’s payment (including principal and interest, and payments for real
				estate taxes, hazard insurance, mortgage insurance premium, homeowners'
				association dues, ground rent, and special assessments) on a loan secured by a
				senior security interest in the principal residence of the debtor, to a
				percentage of the debtor’s income in accordance with such guidelines, without
				any period of negative amortization or under which the aggregate amount of the
				regular periodic payments would not fully amortize the outstanding principal
				amount of such loan;
					(B)requires no fees
				or charges to be paid by the debtor in order to obtain such modification;
				and
					(C)permits the debtor
				to continue to make payments under the modification agreement notwithstanding
				the filing of a case under this title, as if such case had not been
				filed.
					.
		3.Eligibility for
			 reliefSection 109 of title
			 11, United States Code, is amended—
			(1)by adding at the
			 end of subsection (e) the following:
				
					For
			 purposes of this subsection, the computation of debts shall not include the
			 secured or unsecured portions of—(1)debts secured by the debtor’s principal
				residence if the value of such residence as of the date of the order for relief
				under chapter 13 is less than the applicable maximum amount of noncontingent,
				liquidated, secured debts specified in this subsection; or
					(2)debts secured or formerly secured by what
				was the debtor’s principal residence that was sold in foreclosure or that the
				debtor surrendered to the creditor if the value of such real property as of the
				date of the order for relief under chapter 13 was less than the applicable
				maximum amount of noncontingent, liquidated, secured debts specified in this
				subsection.
					,
				and
			(2)by adding at the
			 end of subsection (h) the following:
				
					(5)Notwithstanding the 180-day period
				specified in paragraph (1), with respect to a debtor in a case under chapter 13
				who submits to the court a certification that the debtor has received notice
				that the holder of a claim secured by the debtor's principal residence may
				commence a foreclosure on the debtor's principal residence, the requirements of
				paragraph (1) shall be considered to be satisfied if the debtor satisfies such
				requirements not later than the expiration of the 30-day period beginning on
				the date of the filing of the
				petition.
					.
			4.Prohibiting
			 claims arising from violations of the Truth in Lending ActSection 502(b) of title 11, United States
			 Code, is amended—
			(1)in paragraph (8)
			 by striking or at the end,
			(2)in paragraph (9)
			 by striking the period at the end and inserting ; or, and
			(3)by adding at the
			 end the following:
				
					(10)the claim for a loan secured by a security
				interest in the debtor’s principal residence is subject to a remedy for
				rescission under the Truth in Lending Act notwithstanding the prior entry of a
				foreclosure judgment, except that nothing in this paragraph shall be construed
				to modify, impair, or supersede any other right of the
				debtor.
					.
			5.Authority to modify
			 certain mortgagesSection 1322
			 of title 11, United States Code, is amended—
			(1)in subsection
			 (b)—
				(A)by redesignating
			 paragraph (11) as paragraph (12),
				(B)in paragraph (10)
			 by striking and at the end, and
				(C)by inserting after
			 paragraph (10) the following:
					
						(11)notwithstanding paragraph (2), with respect
				to a claim for a loan originated before the effective date of this paragraph
				and secured by a security interest in the debtor’s principal residence that is
				the subject of a notice that a foreclosure may be commenced with respect to
				such loan, modify the rights of the holder of such claim (and the rights of the
				holder of any claim secured by a subordinate security interest in such
				residence)—
							(A)by providing for payment of the amount of
				the allowed secured claim as determined under section 506(a)(1);
							(B)if any applicable rate of interest is
				adjustable under the terms of such loan by prohibiting, reducing, or delaying
				adjustments to such rate of interest applicable on and after the date of filing
				of the plan;
							(C)by modifying the
				terms and conditions of such loan—
								(i)to extend the
				repayment period for a period that is no longer than the longer of 40 years
				(reduced by the period for which such loan has been outstanding) or the
				remaining term of such loan, beginning on the date of the order for relief
				under this chapter; and
								(ii)to provide for the payment of interest
				accruing after the date of the order for relief under this chapter at a fixed
				annual rate equal to the currently applicable average prime offer rate as of
				the date of the order for relief under this chapter, corresponding to the
				repayment term determined under the preceding paragraph, as published by the
				Federal Financial Institutions Examination Council in its table entitled
				Average Prime Offer Rates—Fixed, plus a reasonable premium for
				risk; and
								(D)by providing for
				payments of such modified loan directly to the holder of the claim or, at the
				discretion of the court, through the trustee during the term of the plan;
				and
							,
				and
				(2)by adding at the
			 end the following:
				
					(g)A claim may be reduced under subsection
				(b)(11)(A) only on the condition that if the debtor sells the principal
				residence securing such claim, before completing all payments under the plan
				(or, if applicable, before receiving a discharge under section 1328(b)) and
				receives net proceeds from the sale of such residence, then the debtor agrees
				to pay to such holder not later than 15 days after receiving such
				proceeds—
						(1)if such residence is sold in the 1st year
				occurring after the effective date of the plan, 90 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection;
						(2)if such residence is sold in the 2d year
				occurring after the effective date of the plan, 70 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection;
						(3)if such residence is sold in the 3d year
				occurring after the effective date of the plan, 50 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection;
						(4)if such residence is sold in the 4th year
				occurring after the effective date of the plan, 30 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection; and
						(5)if such residence is sold in the 5th year
				occurring after the effective date of the plan, 10 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection.
						(h)With respect to a
				claim of the kind described in subsection (b)(11), the plan may not contain a
				modification under the authority of subsection (b)(11)—
						(1)in a case
				commenced under this chapter after the expiration of the 30-day period
				beginning on the effective date of this subsection, unless—
							(A)the debtor
				certifies that the debtor—
								(i)not less than 30
				days before the commencement of the case, contacted the holder of such claim
				(or the entity collecting payments on behalf of such holder) regarding
				modification of the loan that is the subject of such claim;
								(ii)provided the holder of the claim (or the
				entity collecting payments on behalf of such holder) a written statement of the
				debtor’s current income, expenses, and debt substantially conforming with the
				schedules required under section 521(a) or such other form as is promulgated by
				the Judicial Conference of the United States for such purpose; and
								(iii)considered any qualified loan modification
				offered to the debtor by the holder of the claim (or the entity collecting
				payments on behalf of such holder); or
								(B)a foreclosure sale
				is scheduled to occur on a date in the 30-day period beginning on the date of
				case is commenced; and
							(2)in any other case
				pending under this chapter, unless the debtor certifies that the debtor
				attempted to contact the holder of such claim (or the entity collecting
				payments on behalf of such holder) regarding modification of the loan that is
				the subject of such claim, before—
							(A)filing a plan
				under section 1321 that contains a modification under the authority of
				subsection (b)(11); or
							(B)modifying a plan
				under section 1323 or 1329 to contain a modification under the authority of
				subsection (b)(11).
							(i)In determining the holder’s allowed secured
				claim under section 506(a)(1) for purposes of subsection (b)(11)(A), the value
				of the debtor’s principal residence shall be the fair market value of such
				residence on the date such value is determined and, if the issue of value is
				contested, the court shall determine such value in accordance with the
				appraisal rules used by the Federal Housing
				Administration.
					.
			6.Combating excessive
			 feesSection 1322(c) of title
			 11, United States Code, is amended—
			(1)in paragraph (1) by striking
			 and at the end,
			(2)in paragraph (2)
			 by striking the period at the end and inserting a semicolon, and
			(3)by adding at the
			 end the following:
				
					(3)the debtor, the debtor’s property, and
				property of the estate are not liable for a fee, cost, or charge that is
				incurred while the case is pending and arises from a debt that is secured by
				the debtor’s principal residence except to the extent that—
						(A)the holder of the
				claim for such debt files with the court and serves on the trustee, the debtor,
				and the debtor’s attorney (annually or, in order to permit filing consistent
				with clause (ii), at such more frequent periodicity as the court determines
				necessary) notice of such fee, cost, or charge before the earlier of—
							(i)1
				year after such fee, cost, or charge is incurred; or
							(ii)60 days before
				the closing of the case; and
							(B)such fee, cost, or
				charge—
							(i)is
				lawful under applicable nonbankruptcy law, reasonable, and provided for in the
				applicable security agreement; and
							(ii)is secured by
				property the value of which is greater than the amount of such claim, including
				such fee, cost, or charge;
							(4)the failure of a party to give notice
				described in paragraph (3) shall be deemed a waiver of any claim for fees,
				costs, or charges described in paragraph (3) for all purposes, and any attempt
				to collect such fees, costs, or charges shall constitute a violation of section
				524(a)(2) or, if the violation occurs before the date of discharge, of section
				362(a); and
					(5)a plan may provide
				for the waiver of any prepayment penalty on a claim secured by the debtor’s
				principal
				residence.
					.
			7.Confirmation of
			 plan
			(a)Section 1325(a) of title 11, United States
			 Code, is amended—
				(1)in the matter
			 preceding paragraph (1) strike subsection (b) and insert
			 subsections (b) and (d),
				(2)in paragraph
			 (5)—
					(A)by inserting except as otherwise
			 provided in section 1322(b)(11), after (5), and
					(B)in subparagraph
			 (B)(iii)(I) by inserting (including payments of a claim modified under
			 section 1322(b)(11)) after payments the first place it
			 appears,
					(3)in paragraph (8)
			 by striking and at the end,
				(4)in paragraph (9)
			 by striking the period at the end and inserting a semicolon, and
				(5)by inserting after
			 paragraph (9) the following:
					
						(10)notwithstanding subclause (I) of paragraph
				(5)(B)(i), whenever the plan modifies a claim in accordance with section
				1322(b)(11), the holder of a claim whose rights are modified pursuant to
				section 1322(b)(11) shall retain the lien until the later of—
							(A)the payment of
				such holder’s allowed secured claim; or
							(B)completion of all
				payments under the plan (or, if applicable, receipt of a discharge under
				section 1328(b)); and
							(11)whenever the plan modifies a claim in
				accordance with section 1322(b)(11), the court finds that such modification is
				in good faith (Lack of good faith exists if the debtor has no need for relief
				under this paragraph because the debtor can pay all of his or her debts and any
				future payment increases on such debts without difficulty for the foreseeable
				future, including the positive amortization of mortgage debt. In determining
				whether a reduction of the principal amount of the loan resulting from a
				modification made under the authority of section 1322(b)(11) is made in good
				faith, the court shall consider whether the holder of such claim (or the entity
				collecting payments on behalf of such holder) has offered to the debtor a
				qualified loan modification that would enable the debtor to pay such debts and
				such loan without reducing such principal amount.) and does not find that the
				debtor has been convicted of obtaining by actual fraud the extension, renewal,
				or refinancing of credit that gives rise to a modified
				claim.
						.
				(b)Section 1325 of
			 title 11, United States Code, is amended by adding at the end the following
			 (and make such technical and conforming changes as may be appropriate):
				
					(d)Notwithstanding section 1322(b)(11)(C)(ii),
				the court, on request of the debtor or the holder of a claim secured by a
				senior security interest in the debtor’s principal residence, may confirm a
				plan proposing a reduction in the interest rate on the loan secured by such
				security interest and that does not reduce the principal, provided the total
				monthly mortgage payment is reduced to a percentage of the debtor's income in
				accordance with the guidelines of the Obama Administration’s Homeowner
				Affordability and Stability Plan as implemented March 4, 2009, if, taking into
				account the debtor's financial situation, after allowance of expenses that
				would be permitted for a debtor under this chapter subject to paragraph (3) of
				subsection (b), regardless of whether the debtor is otherwise subject to such
				paragraph, and taking into account additional debts and fees that are to be
				paid in this chapter and thereafter, the debtor would be able to prevent
				foreclosure and pay a fully amortizing 30-year loan at such reduced interest
				rate without such reduction in
				principal.
					.
			8.DischargeSection 1328(a) of title 11, United States
			 Code, is amended—
			(1)by inserting
			 (other than payments to holders of claims whose rights are modified
			 under section 1322(b)(11)) after paid, and
			(2)in paragraph (1)
			 by inserting or, to the extent of the unpaid portion of an allowed
			 secured claim, provided for in section 1322(b)(11) after
			 1322(b)(5).
			9.Standing trustee
			 fees
			(a)Amendment to
			 title 28Section
			 586(e)(1)(B)(i) of title 28, United States Code, is amended—
				(1)by inserting
			 (I) except as provided in subparagraph (II) after
			 (i),
				(2)by striking
			 or at the end and inserting and, and
				(3)by adding at the
			 end the following:
					
						(II)4
				percent with respect to payments received under section 1322(b)(11) of title 11
				by the individual as a result of the operation of section 1322(b)(11)(D) of
				title 11, unless the bankruptcy court waives all fees with respect to such
				payments based on a determination that such individual has income less than 150
				percent of the income official poverty line (as defined by the Office of
				Management and Budget, and revised annually in accordance with section 673(2)
				of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the
				size involved and payment of such fees would render the debtor’s plan
				infeasible.
						.
				(b)Conforming
			 provisionThe amendments made
			 by this section shall apply to any trustee to whom the provisions of section
			 302(d)(3) of the Bankruptcy Judges, United States Trustees, and Family Farmer
			 Bankruptcy Act of 1986 (Public Law 99–554; 100 Stat. 3121) apply.
			10.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this subtitle and the
			 amendments made by this subtitle shall take effect on the date of the enactment
			 of this Act.
			(b)Application of
			 amendments
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this subtitle shall apply with respect to cases commenced under title 11 of
			 the United States Code before, on, or after the date of the enactment of this
			 Act.
				(2)LimitationParagraph
			 (1) shall not apply with respect to cases closed under title 11 of the United
			 States Code as of the date of the enactment of this Act that are neither
			 pending on appeal in, nor appealable to, any court of the United States.
				11.GAO
			 studyThe Comptroller General
			 shall carry out a study, and submit to the Committee on the Judiciary of the
			 House of Representatives and the Committee on the Judiciary of the Senate, not
			 later than 2 years after the date of the enactment of this Act a report
			 containing—
			(1)the results of
			 such study of—
				(A)the number of
			 debtors who filed, during the 1-year period beginning on the date of the
			 enactment of this Act, cases under chapter 13 of title 11 of the United States
			 Code for the purpose of restructuring their principal residence
			 mortgages,
				(B)the number of
			 mortgages restructured under the amendments made by this subtitle that
			 subsequently resulted in default and foreclosure,
				(C)a comparison
			 between the effectiveness of mortgages restructured under programs outside of
			 bankruptcy, such as Hope Now and Help for Homeowners, and mortgages
			 restructured under the amendments made by this subtitle,
				(D)the number of
			 cases presented to the bankruptcy courts where mortgages were restructured
			 under the amendments made by this subtitle that were appealed,
				(E)the number of
			 cases presented to the bankruptcy courts where mortgages were restructured
			 under the amendments made by the subtitle that were overturned on appeal,
			 and
				(F)the number of
			 bankruptcy judges disciplined as a result of actions taken to restructure
			 mortgages under the amendments made by this subtitle, and
				(2)a
			 recommendation as to whether such amendments should be amended to include a
			 sunset clause.
			12.Report to
			 CongressNot later than 18
			 months after the date of the enactment of this Act, the Comptroller General, in
			 consultation with the Federal Housing Administration, shall submit to the
			 Congress, a report containing—
			(1)a
			 comprehensive review of the effects of the amendments made by this subtitle on
			 bankruptcy court,
			(2)a
			 survey of whether the program should limit the types of homeowners eligible for
			 the program, and
			(3)a
			 recommendation on whether such amendments should remain in effect.
			
